Citation Nr: 1129408	
Decision Date: 08/09/11    Archive Date: 08/16/11	

DOCKET NO.  06-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include degenerative joint disease of the left hip, claimed as secondary to service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 2000

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of service connection for depression, claimed as secondary to various service-connected disabilities.  Moreover, in a rating decision of February 2006, the RO granted service connection for a pain disorder, evaluated by analogy to a psychiatric disorder, specifically, depression.  Under the circumstances, the sole issues remaining for appellate review are those listed on the title page of this decision.

Finally, this case was previously before the Board in July 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  A chronic left hip disability is not shown to have been present in service, or at any time thereafter.

2.  The Veteran, without good cause, failed to report for multiple VA examinations scheduled in conjunction with his claims for service connection for a chronic left hip disability and an increased evaluation for instability of the left knee.


CONCLUSIONS OF LAW

1.  A chronic left hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2010).

2.  The criteria for an evaluation in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in October 2004, May 2005, April 2006, and July 2009.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  In addition, the Veteran was informed that, in order to prevail on a claim for secondary service connection, the evidence needed to show that the disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  Finally, the Veteran was advised that, in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Decision Review Officer hearing in April 2007, as well service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for a chronic left hip disability, specifically, degenerative joint disease of the left hip.  In pertinent part, it is contended that the Veteran's current disorder of the left hip is in some way causally related to his service-connected left knee disabilities.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis (i.e., degenerative joint disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic left hip disability, including degenerative joint disease of the left hip.  In point of fact, at the time of a service separation examination in September 1999, the Veteran's lower extremities, including his left hip, were entirely within normal limits, and no pertinent diagnosis was noted.

The Board observes that, since the time of the Veteran's discharge, he has undergone numerous VA examinations for various orthopedic disabilities.  However, on none of those occasions was there noted the presence of a chronic disability of the left hip, including degenerative joint disease.  Notwithstanding that fact, during the course of a Decision Review Officer hearing in April 2007, the Veteran indicated that he did, in fact, suffer from degenerative joint disease of the left hip, and that such pathology was in some way causally related to his service-connected left knee disabilities.  See Transcript, pp. 5-6.

In an attempt to clarify the status of his claimed left hip disability, the Veteran was scheduled for an additional VA orthopedic examination in July 2009.  However, he failed to report for that examination.  Pertinent evidence of record is to the effect that the Veteran again failed to report for a scheduled VA orthopedic examination in August 2010, once again preventing clarification of the relationship, if any, between his claimed left hip disability and his service-connected left knee pathology.

The Board notes that, pursuant to applicable law and regulation, where a Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is to be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  In the case at hand, the evidence of record, consisting for the most part of VA treatment records and examination reports, fails to document the existence of a chronic left hip disability, including degenerative joint disease.  As noted above, in an attempt to clarify the exact status of the Veteran's claimed left hip disability, he was on multiple occasions scheduled for a VA orthopedic examination.  However, he failed to report for any of those scheduled evaluations.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current left hip disability (and, specifically, degenerative joint disease) to his service-connected left knee disabilities.  However, and as noted above, it has yet to be demonstrated that the Veteran does, in fact, suffer from a chronic disability of his left hip.  While the Board acknowledges the Veteran's statements regarding the origin of that disability, the Board rejects those assertions to the extent that the Veteran seeks to establish that he does, in fact, suffer from a chronic disability of the left hip, and that such pathology is in some way related to his service-connected left knee disabilities.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any probative value.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, and, in particular, the absence of any objective evidence of a chronic left hip disability, the Veteran's claim for service connection must be denied.

Increased Rating

In addition to the above, the Veteran in this case seeks an increased evaluation for service-connected instability of the left knee.  In pertinent part, it is contended that various manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

The Board notes that, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Moreover, when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

As noted above, on more than one occasion, the Veteran failed to report for a VA orthopedic examination scheduled for the purpose of determining not only the nature and etiology of his claimed left hip disability, but also the current severity of his service-connected instability of the left knee.  Pursuant to applicable law and regulation, where a Veteran, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim is to be denied.  38 C.F.R. § 3.655 (2010).  While as noted above, the VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, the "duty to assist" is not always a one-way street.  If a Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190-93 (1991).  Based on the aforementioned, and given the Veteran's failure to report for his scheduled VA examinations, his claim for increase must be denied.


ORDER

Service connection for a chronic left hip disability, to include degenerative joint disease of the left hip, claimed as secondary to service-connected left knee disability, is denied.

An evaluation in excess of 10 percent for instability of the left knee is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


